             Case 3:79-cv-01710-EMC Document 373 Filed 08/07/20 Page 1 of 2



1    OCOTILLO LAW & POLICY PARTNERS, LLP
     PADRAIC I. MCCOY (SBN 223341)
2
     E-Mail: McCoy@OLP-Partners.com
3    6650 Gunpark Drive, Suite 100
     Boulder, Colorado 80301
4
     Telephone: (303) 500-7756
5    Facsimile: (303) 558-3893

6    Attorneys for THE BUENA VISTA RANCHERIA
     OF ME-WUK INDIANS, A FEDERALLY RECOGNIZED
7
     INDIAN TRIBE
8

9                          UNITED STATES DISTRICT COURT
10                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12
     TILLIE HARDWICK, ET AL.,                         Case No.: 3:79-CV-01710
13
                   Plaintiffs,
14

15
                                                      STIPULATION TO RESCHEDULE DATE
     vs.
16                                                    OF STATUS CONFERENCE ON BUENA
                                                      VISTA RANCHERIA’S MOTION TO
17
                                                      ENFORCE 1983 STIPULATED
18                                                    JUDGMENT
     UNITED STATES OF AMERICA, ET AL.,
19
                   Defendants.
20
            1. The Buena Vista Rancheria of Me-Wuk Indians has moved to enforce the Stipulated
21

22   Judgment entered by this Court in this case in 1983. A status conference on the motion is

23   scheduled for August 14, 2020, at 10:30 a.m.
24
            2. The Buena Vista Rancheria has requested that the status conference be rescheduled to
25
     August 11, 2020, at 1:00 p.m., because counsel is unavailable on August 14.
26
            3. Accordingly, the signatories hereto stipulate that the status conference be rescheduled
27

28   to August 11, 2020, at 1:00 p.m.
             Case 3:79-cv-01710-EMC Document 373 Filed 08/07/20 Page 2 of 2



1          It is so stipulated.
2
     Dated: August 7, 2020         /s/ Padraic I. McCoy
3                                  Padraic I. McCoy
                                   Counsel for Buena Vista Rancheria of Me-Wuk Indians
4

5

6    Dated: August 7, 2020         /s/ Devon Lehman McCune
                                   Devon Lehman McCune
7                                  Counsel for the United States
8

9
     Dated: August 7, 2020         /s/ Christopher Elliott Skinnell
10                                 Christopher Elliott Skinnell
11
                                   Counsel for Amador County

12

13

14
                                   Respectfully submitted,

15
                                   /s/ Padraic I. McCoy
16                                 OCOTILLO LAW & POLICY PARTNERS, LLP
17                                 PADRAIC I. MCCOY (SBN 223341)
                                   E-Mail: McCoy@OLP-Partners.com
18                                 6650 Gunpark Drive, Suite 100
                                   Boulder, Colorado 80301
19
                                   Telephone: (303) 500-7756
20                                 Facsimile: (303) 558-3893
21                                 Attorneys for Movant, THE BUENA VISTA
22                                 RANCHERIA OF ME-WUK INDIANS, A
                                   FEDERALLY RECOGNIZED INDIAN TRIBE
23

24

25

26

27

28
